United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1162
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Ontario Rush-Richardson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                             Submitted: April 20, 2015
                               Filed: May 21, 2015
                                  [Unpublished]
                                 ____________

Before RILEY, Chief Judge, MURPHY and COLLOTON, Circuit Judges.
                             ____________

PER CURIAM.

      Ontario Rush-Richardson appeals from a sua sponte order of the district court,1
issued pursuant to 18 U.S.C. § 3582(c)(2), denying Rush-Richardson a sentence

      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
reduction based upon an amendment (effective November 1, 2014) to the United
States Sentencing Guidelines (Guidelines) for certain drug offenses. See 18 U.S.C.
§ 3582(c)(2) (stating a district court may “on its own motion” reduce a defendant’s
term of imprisonment based on a subsequently lowered Guidelines range). The
government filed a motion to dismiss the appeal, summarily affirm the district court
and stay further briefing, to which Rush-Richardson responded. See 8th Cir. R. 47A.
We suspended the briefing schedule during consideration of the government’s
motion.

      Rush-Richardson previously filed a motion for reduction under § 3582(c)(2)
based upon a Guidelines amendment effective November 1, 2010. The district court
denied the motion, and this court affirmed. See United States v. Rush-Richardson,
550 F. App’x 339, 339 (8th Cir. 2014) (unpublished per curiam). In its sua sponte
decision under review here, the district court relied upon the same rationale from its
previous decision for denying a reduction, expressly stating, “the government had
made significant concessions in the plea agreement . . . dropping a charge.”

        Rush-Richardson now argues the district court (1) erred by not affording Rush-
Richardson notice or a hearing before the sua sponte decision; (2) did not adequately
explain its decision; and (3) abused its discretion by not granting Rush-Richardson
a reduction. After careful de novo review, see United States v. Johnson, 703 F.3d
464, 466-67 (8th Cir. 2013), we conclude the district court did not err by issuing the
order without notice or a resentencing hearing, see id. at 471 (holding “§ 3582(c)(2)
proceedings do not implicate a ‘constitutionally protected liberty interest’” (quoting
Wilkinson v. Austin, 545 U.S. 209, 221 (2005))); United States v. Burrell, 622 F.3d
961, 966 (8th Cir. 2010) (concluding “‘[Section] 3582(c)(2) does not authorize a
sentencing or resentencing proceeding’” (alteration in original) (quoting Dillon v.
United States, 560 U.S. 817, 825 (2010))), and the district court adequately explained
its reasoning, see Burrell, 622 F.3d at 966 (“All that is required is enough explanation
of the court’s reasoning to allow for meaningful appellate review.”). The district

                                          -2-
court did not abuse its discretion by denying the sentence reduction. See Rush-
Richardson, 550 F. App’x at 339; Johnson, 703 F.3d at 466-67 (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B. We deny as moot the
government’s motion.
                     ______________________________




                                       -3-